               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            4:09-CR-3092

vs.
                                                           ORDER
JONAIR TYREECE MOORE,

                  Defendant.


      IT IS ORDERED:


      1.   The defendant's motion to appoint counsel (filing 199) is
           granted pursuant to General Order No. 2019-01, and the
           Federal Public Defender for the District of Nebraska is
           appointed to represent the defendant with respect to
           potential relief under § 404 of the First Step Act of 2018, Pub.
           L. No. 115-391, 132 Stat. 5194 (2018).


      2.   The Clerk of the Court shall provide the defendant with a
           copy of this order.


      Dated this 30th day of January, 2019.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
